Citation Nr: 0948753	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
shoulder anterior capsular labial shift surgery residuals 
from May 25, 2004, to May 24, 2005.

2.  Entitlement to a rating in excess of 20 percent for right 
shoulder anterior capsular labial shift surgery residuals 
from May 25, 2005.

3.  Entitlement to a rating in excess of 10 percent for a 
headaches disorder from May 25, 2005, to November 23, 2008.

4.  Entitlement to a rating in excess of 30 percent for a 
headaches disorder from November 24, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to September 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in August 2005 and 
March 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony at a hearing conducted at the 
RO in September 2009 by the undersigned Veterans Law Judge.  

The Board observes that in a June 2006 rating decision a 20 
percent rating was assigned the Veteran's right shoulder 
disability, effective May 25, 2005.  The RO also, in December 
2008, assigned a 30 percent rating to the Veteran's service-
connected headaches disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  For the period from May 25, 2004, to May 25, 2005, the 
preponderance of the probative evidence shows that the 
Veteran's service-connected right shoulder disability was not 
manifested by limitation of motion of ther right arm at 
shoulder level, malunion with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of arm movement only at shoulder level, 
or impairment of the clavicle or scapula with either 
dislocation or nonunion with loose movement.

3.  From May 25, 2005, the preponderance of the probative 
evidence shows that the Veteran's service-connected right 
shoulder disability was not manifested by limitation of 
motion of the right arm midway between his side and shoulder, 
malunion with marked deformity or recurrent dislocation at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.

4.  For the period from May 25, 2005, to November 23, 2008, 
the preponderance of the probative evidence shows that the 
Veteran's service-connected headaches characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  

5.  From November 24, 2008, the preponderance of the 
probative evidence shows that the Veteran's service-connected 
headaches disorder was not manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  From May 25, 2004, to May 25, 2005, a rating in excess of 
10 percent for the Veteran's service-connected right shoulder 
anterior capsular labial shift surgery residuals was not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes (Codes) 5201, 5202, 5203 (2008).

2.  From May 25, 2005, a rating in excess of 20 percent for 
the Veteran's service-connected right shoulder anterior 
capsular labial shift surgery residuals is not warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5201, 5202, 5203 (2008).

3.  From May 25, 2005,to November 23, 2008, a rating in 
excess of 10 percent for the Veteran's service-connected 
headaches disorder was not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2008).  

4.  From November 24, 2008, a rating in excess of 30 percent 
for the Veteran's service-connected headaches disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic 
Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Concerning the instant increased rating claim for the 
Veteran's service-connected right shoulder disability now 
before the Board on appeal, the requirements of 38 U.S.C.A. 
§§ 5103 and 5103A have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in correspondence 
dated in June 2005, as well as part of a July 2006 statement 
of the case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  Also, in May 
2006 correspondence VA provided the Veteran with notice of 
how disability evaluations and effective dates are assigned.  
The claim was subsequently readjudicated in supplemental SOCs 
(SSOCs) dated in May and October 2007.  Thus, any prejudice 
to the Veteran for any errors was harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case is sufficient to cure a 
timing defect).

Further, with regard to claims for increased disability 
ratings for service-connected conditions, the law requires VA 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).


In this case, the Veteran submitted his claim for an 
increased rating for his right shoulder disorder in May 2005.  
He was sent a letter in June 2005 which notified him that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
his or her entitlement to increased compensation.  
Specifically, he was informed in the letter of types of 
evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
These notice requirements were provided before the increased 
rating adjudication of the claim in March 2006, and therefore 
there was no defect with regard to the timing of the notice 
as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board notes that the claimant was not informed until a 
letter sent in October 2008 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in a December 
2008 supplemental statement of the case, and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).


As to the claim for an increased rating for the Veteran's 
service-connected headaches disability, the Board notes that 
as service connection, an initial rating, and an effective 
date have been assigned the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Available service treatment records, 
VA outpatient medical records, and VA evaluation/examination 
reports are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claims.  
The appellant has not informed VA of any existing records 
which may be helpful in the adjudication of his claims.  VA 
is not on notice of any evidence needed to decide the claim 
which has not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including as warranted by law, 
affording VA examinations.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  This participation included his providing 
testimony in September 2009 at a hearing conducted by the 
undersigned.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Factual Background

In August 1999, the Veteran submitted a claim for service 
connection for a right shoulder disorder.  See VA Form 21-
526.  

Service connection for right shoulder anterior capsular 
labial shift surgery was established in a January 2000 rating 
decision.  A 10 percent rating was assigned, effective from 
September 13, 1999.  After being notified of this decision, 
also in January 2000, the Veteran did not perfect an appeal.  
He thereafter sought an increased rating for this disorder on 
May 25, 2005, and in March 2006, the RO continued the 10 
percent disability rating then in effect.  After initiating 
an appeal to this decision, the RO, in June 2006, increased 
the disability evaluation assigned to the service-connected 
right shoulder disorder to 20 percent, effective from May 25, 
2005.  

Service connection was also granted for the Veteran's 
headaches disorder in August 2005.  A 10 percent disability 
rating was assigned, effective from May 25, 2005.  After 
perfecting an appeal to this decision, the RO, as part of a 
December 2008 rating action, increased the disability rating 
to 30 percent, effective from November 24, 2008.  

Review of a VA orthopedic examination report dated in July 
2005 shows that the Veteran complained of recurrent right 
shoulder dislocations.  He described constant shoulder pain, 
increasing with dislocation.  Examination showed right 
shoulder range of motion findings reflective of 170 degrees 
of anterior flexion, 40 degrees of extension, 110 degrees of 
abduction, and 90 degrees of both external and internal 
rotation.  All movement tests induced pain.  The supplied 
diagnosis was chronic dislocation of the right shoulder with 
operative repair in 1997/1998 without beneficial effect.  The 
examiner described the disability as moderate in nature with 
slight progression.  

The report of a VA neurological disorders examination report, 
dated in July 2005, shows that the Veteran reported having 
one to two headaches a month.  He noted these headaches were 
brought on by sitting for more than two hours, and that the 
symptoms were alleviated after lying down in a dark room.  
The Veteran added that he then got moderate relief within an 
hour.  He mentioned that the headaches lasted anywhere from 
six hours to two to three days.  Symptoms were always 
increased by light and sound.  Headaches secondary to 
cervical muscle strain, moderate symptoms, partially 
controlled by medication, minimally disabling with no current 
progression was diagnosed.  

A September 2006 VA discharge summary shows that the Veteran 
underwent right shoulder anterior reconstruction surgery at 
that time.


November 2006 VA outpatient medical findings include those 
related to the Veteran's right shoulder.  Range of motion 
testing showed 90 degrees of flexion, 25 degrees of 
extension, 55 degrees of abduction, 50 degrees of internal 
rotation, and 15 degrees of external  rotation.  The Board 
observes that these findings were reported less than two 
months following the above-mentioned September 2006 surgery.  

The report of a VA neurological disorders examination report, 
dated in January 2007, shows that the Veteran complained of 
severe incapacitating headaches.  He added these headaches 
began over the left side of his occipital area, and 
accompanied by hand tremors and eye twitching.  The headaches 
were made worse by exposure to light and sound.  To treat 
them, the Veteran mentioned that he took medication, applied 
an ice pack, and lied down.  He did markedly benefit from the 
prescribed medication Zomig.  He mentioned that in the past 
month he had only been headache free for a period of five 
days.  The supplied diagnoses included migraine headaches, 
responding to anti-migraine medication.  

Review of a VA orthopedic examination report dated in October 
2007 notes that the Veteran complained of continued right 
shoulder subluxation when he internally rotated and flexed 
his shoulder.  He took prescribed and over-the-counter 
medications which supplied minimal pain relief.  Examination 
of the right shoulder showed AC (acromioclavicular) joint 
tenderness.  Right shoulder range of motion findings 
reflected 140 degrees of flexion, accompanied by pain and 
subluxation at 90 degrees.  80 degrees of abduction, with 
pain was shown.  30 degrees of adduction was present without 
pain.  External range of motion was to 10 degrees and 
internal rotation was to 20 degrees.  Both were accompanied 
by marked pain.  The supplied diagnoses included recurrent 
dislocations of the right shoulder, chronic right shoulder 
pain secondary to surgery, decreased range of right shoulder 
motion, recurrent right shoulder subluxations, and two 
capsular shifts.  

A May 2008 VA outpatient treatment record shows that the 
Veteran had undergone right shoulder posterior capsular shift 
surgery.  The postoperative diagnosis was right shoulder 
posterior instability.  


The Veteran was also afforded a VA neurological disorders 
examination on November 24, 2008.  He complained of headaches 
occurring two to three times a week, accompanied by nausea 
and vomiting.  He added that his headaches were sensitive to 
light and sound.  Each headache was noted to incapacitate him 
for at least one day.  Migraine headaches occurring two to 
three times a week was diagnosed.  

The Veteran was also afforded a VA orthopedic examination in 
November 2008.  Subsequent to his may 2008 VA surgery the 
Veteran continued to complain of limited range of motion and 
increased pain with heavy lifting.  He denied incapacitating 
pain flare-ups.  Increased limitation was noted with 
repetitive use.  The Veteran reported having difficulty 
staying employed on a full-time basis  but added he did some 
computer work for his father's trucking company.  Examination 
of the right shoulder revealed significant atrophy of the 
anterior deltoid and right pectoralis major.  Motor strength 
of the right shoulder was reported to be 5/5.  Cross-arm and 
impingement testing was negative.  Active and passive ranges 
of motion showed 90 degrees of forward flexion, 90 degrees of 
abduction, 20 degrees of adduction, and internal rotation to 
the right buttocks.  Deltoid and rotator cuff strength was 
5/5.  Repetitive motion testing showed no additional loss of 
motion, pain, weakness, fatigability or incoordination.  The 
supplied diagnosis was chronic right shoulder pain and loss 
of motion secondary to capsular laxity and multiple surgical 
procedures.  

As noted, the Veteran testified before the undersigned at a 
September 2009 hearing conducted at the RO.  He mentioned 
that he experienced limitation of motion of his service-
connected right shoulder disorder, and that it caused him 
trouble sleeping.  See page three of hearing transcript 
(transcript).  He conformed that his right arm was his 
dominant arm.  Id.  The Veteran indicated that his November 
2008 VA orthopedic examination was inadequate, adding that 
the examiner essentially only did range of motion tests.  See 
page four of transcript.  The Veteran testified that his 
right shoulder was painful.  See page five of transcript.  He 
added that his ability to lift heavy amounts of weight was 
limited.  See page nine of transcript.  As concerning his 
service-connected headaches disorder the Veteran claimed that 
he had headaches a minimum of two times a week.  See page 13 
of transcript.  The headaches lasted a minimum of 6 hours up 
to a period of 24 hours.  Id.  The Veteran further stated 
that the severity of his headaches was exacerbated by 
exposure to light and noise.  See page 14 of transcript.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule, found in 38 C.F.R., Part 4.  
The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase (as is here the case concerning the Veteran's 
service-connected right shoulder disability), the present 
level of the veteran's disability is the primary concern, and 
past medical reports should not be given precedence over 
current medical findings.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, where VA's adjudication of the 
claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such 
different periods of time.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  Concerning the present claim for an 
increased rating for the Veteran's service-connected 
headaches disorder, as the Veteran perfected an appeal to the 
initial rating assigned following the grant of service 
connection, the Board takes note of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The RO has, throughout this appeal, rated the Veteran's 
service-connected right shoulder disability pursuant to 
Diagnostic Codes 5201 and 5202.  See January 2000, March 
2006, and June 2006 rating decisions.  Under Diagnostic Code 
5201, for a dominant (major) arm, a 20 percent evaluation is 
provided for limitation of motion of the arm at shoulder 
level; a 30 percent evaluation may be assigned for limitation 
of motion midway between the side and shoulder level; and a 
40 percent evaluation may be assigned for limitation of major 
arm motion to 25 degrees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

Full range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.

Under Diagnostic Code 5202, for the major shoulder, a 20 
percent rating is warranted for malunion with moderate 
deformity or when there is recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
arm movement only at shoulder level.  A 30 percent rating is 
warranted with malunion with marked deformity or when there 
is recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2008).  A 50 percent 
rating is granted for fibrous union of the major arm.  A 60 
percent rating is granted when there is nonunion (false flail 
joint); and a maximum 80 percent rating is warranted when 
there is loss of head of the humerus (flail shoulder).  Id.


The Board also take note that also for consideration in the 
rating of the Veteran's service-connected right shoulder 
disorder is Diagnostic Code 5203 which provides that in cases 
of clavicular or scapular impairment, with dislocation, a 20 
percent rating is warranted where either the major or minor 
arm is involved.  Nonunion of the clavicle or scapula with 
loose movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

As to the Veteran's service-connected headaches disorder, the 
disability has been rated by the RO under Diagnostic Codes 
8199-8100.  Diagnostic Code 8199 represents an unlisted 
disability requiring rating by analogy to one of the 
disabilities listed under 38 C.F.R. § 4.124a.  38 C.F.R. 
§ 4.27.  The Veteran's headaches are analogous to migraine 
headaches.  Under Diagnostic Code 8100, A 10 percent rating 
is warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 
50 percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

Analysis

Right Shoulder Anterior Capsular Labial Shift Surgery 
Residuals

After considering all of the evidence of record, including 
particularly the above-referenced VA orthopedic examination 
reports, the Board finds that the Veteran's service-connected 
right shoulder disability did not warrant a rating in excess 
of 10 percent at any time from May 25, 2004 (one year prior 
to the date the Veteran's increased rating claim was received 
by VA) to May 24, 2005, nor is a rating in excess of 20 
percent warranted from May 25, 2005.  

With respect to the rating warranted for the period from May 
25, 2004, to May 25, 2005, the evidentiary record is devoid 
of any evidence, to include statements supplied by the 
Veteran, or, and of particular note, any medical records 
(including those showing findings pertaining to the Veteran's 
right shoulder.  As such, based on these facts, or, lack of 
facts, a rating in excess of 10 percent for this named period 
can not be assigned.  

Further, a rating in excess of 20 percent is not warranted 
for the Veteran's right shoulder disorder at any point since 
May 25, 2005 (the date of the Veteran's increased rating 
claim).  As noted above, findings associated with the July 
2005 VA orthopedic examination show that the Veteran 
complained of pain and recurrent right shoulder dislocations.  
Right shoulder range of motion findings reflected 170 degrees 
of anterior flexion, 40 degrees of extension, 110 degrees of 
abduction, and 90 degrees of both external and internal 
rotation.  All movement tests induced pain.  The examiner 
described the disability as moderate in nature with slight 
progression.  November 2006 VA outpatient medical findings, 
dated less than two months following the Veteran having 
undergone right shoulder surgery, includes range of motion 
testing revealing 90 degrees of flexion, 25 degrees of 
extension, 55 degrees of abduction, 50 degrees of internal 
rotation, and 15 degrees of external  rotation.  Additional 
right shoulder clinical findings were included as part of the 
October 2007 VA orthopedic examination, where right shoulder 
range of motion findings reflected 140 degrees of flexion 
accompanied by pain, subluxation at 90 degrees, 80 degrees of 
abduction with pain, 30 degrees of adduction without pain, 
external range of motion to 10 degrees with pain, and 
internal rotation to 20 degrees with pain.  Finally, in the 
course of his November 2008 orthopedic examination the 
Veteran, while continuing to complain of right shoulder 
limitation of motion denied incapacitating pain flare-ups.  
Increased limitation was noted with repetitive use.  Motor 
strength of the right shoulder was reported to be 5/5, and 
active and passive ranges of motion showed 90 degrees of 
forward flexion, 90 degrees of abduction, 20 degrees of 
adduction, and internal rotation to the right buttocks.  
Significantly, repetitive motion testing showed no additional 
loss of motion, pain, weakness, fatigability or 
incoordination.  

This above-cited degree of disability, however, for the 
period from May 25, 2005, to the present, does not meet the 
criteria for a rating in excess of 20 percent.  At no time 
during this time was right arm limitation of motion limited 
to midway between the Veteran's side and shoulder level.  As 
such a rating in excess of 20 percent pursuant to Diagnostic 
Code 5201 is not for assignment.  Also, while during this 
period the Veteran did complain of shoulder dislocations, the 
pertinent evidence does not support a finding of recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes of guarding of all arm movements.  Such findings are 
necessary for the assignment of a 30 percent rating under 
Diagnostic Code 5202.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right shoulder 
disability is not warranted on the basis of functional loss 
due to pain in this case, as the Veteran's symptoms are 
supported by pathology consistent with the respectively-
assigned disability ratings.  While the Board acknowledges 
that the Veteran has consistently complained of right 
shoulder pain, the effect of these symptoms is already 
contemplated in ratings assigned to the Veteran's service-
connected right shoulder throughout this appeal.  However, of 
particular note, in the course of the November 2008 VA 
orthopedic examination the examiner specifically commented 
that repetitive motion of the right shoulder brought about no 
additional loss of motion, pain, weakness, fatigability, or 
incoordination.  


Headaches Disorder

Upon consideration of all of the evidence of record, 
including particularly the above-referenced VA neurological 
reports, the Board finds that the Veteran's service-connected 
headaches disorder did not warrant a rating in excess of 10 
percent at any time from May 25, 2005 to November 23, 2008, 
nor is a rating in excess of 30 percent warranted from 
November 24, 2008.  

With respect to the rating warranted for the period from May 
25, 2005, to November 23, 2008, the evidentiary record, as 
discussed above, includes headache-related VA findings in 
July 2005 and January 2007.  In the course of his July 2005 
VA neurological examination the Veteran reported having 
headaches one to two times a month.  Also, in January 2007 he 
asserted that he had been headache free only for five days 
during the past month.  However, at no time was the severity 
of his headaches, based upon the Veteran's own recitation of 
his symptoms, shown to have been prostrating.  As such, based 
on these facts,  a rating in excess of 10 percent for this 
named period can not be assigned.  

Further, a rating in excess of 30 percent is not warranted 
for the Veteran's headaches disorder at any point since 
November 24, 2008.  As noted above, VA neurological 
examination findings, dated this same day, show that the 
Veteran complained of headaches occurring two to three times 
a week.  The headaches were reported by the Veteran to 
incapacitate him for a period of one day.  However, no 
medical evidence is on file dated from November 24, 2008, to 
the present which go to show that the Veteran had migraine 
headaches which occurred very frequently and were completely 
prostrating and prolonged, causing severe economic 
inadaptability.  This above-cited degree of disability, thus, 
for the period from November 24, 2008, to the present, does 
not meet the criteria for a rating in excess of 30 percent.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  


Concerning the above-cited VA examination reports, and their 
included findings, the Board finds that, without exception, 
they provided sufficient detail for the Board to make a 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  The claims must be 
denied.

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board 
finds that the record does not reflect that either the 
Veteran's service-connected right shoulder disability or 
headaches disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disabilities with the established criteria found in 
the Rating Schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).


In this case, the Veteran in November 2008 seemed to contend 
that his service-connected right shoulder disorder affected 
his ability to be employed.  At the time he commented that he 
did work part time for his father's company.  See VA 
orthopedic examination report.  He is not shown to have 
alleged that his service-connected headaches disorder had 
prevented him from working.  The evidence of record clearly 
does not show frequent periods of hospitalization.  
Additionally, the Board finds that the rating criteria to 
evaluate his two instantly-adjudicated service-connected 
disorders reasonably describe the claimant's disability level 
and symptomatology, and while he has argued that higher 
ratings for both should be assigned, the evidence here simply 
does not support such an award.  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and 
no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

A rating in excess of 10 percent for right shoulder anterior 
capsular labial shift surgery residuals from May 25, 2004, to 
May 24, 2005, is denied.  

A rating in excess of 20 percent for right shoulder anterior 
capsular labial shift surgery residuals from May 25, 2005, is 
denied.  

A rating in excess of 10 percent for a headaches disorder 
from May 25, 2005, to November 23, 2008, is denied.

A rating in excess of 30 percent for a headaches disorder 
from November 24, 2008, is denied.  



___________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


